Citation Nr: 0530094	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-07 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hair loss, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin rash, 
including as due to an undiagnosed illness.  

3.  Entitlement to service connection for a bilateral hip 
disability, including as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran is an appellant who served on active duty from 
September 1979 to July 1992, and served in Southwest Asia 
from December 31, 1990, to May 25, 1991.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1999 rating decision of the Denver RO.  In August 
2002, the Board undertook evidentiary development under 
authority then in effect.  In November 2003, the case was 
remanded for such development and for RO initial 
consideration of any additional evidence received.  The 
veteran appealed a denial of service connection for Graves 
disease with hypothyroidism (claimed as fatigue, poor energy, 
and muscle weakness due to an undiagnosed illness).  

A June 2005 rating decision granted service connection for 
Graves disease with hypothyroidism, and that matter is no 
longer before the Board.  The veteran had also initiated 
appeals of denial of service connection for a low back 
disability and for a left knee/tibia disability.  He did not 
perfect an appeal in those matters after a statement of the 
case (SOC) was issued, and they, likewise, are not before the 
Board.


FINDINGS OF FACT

1.  The veteran had active military service in Southwest Asia 
during the Persian Gulf War.

2.  The veteran's hair loss is diagnosed as androgenic 
alopecia, was not manifested in service, and is not shown to 
be related to service.

3.  The veteran's skin rash has been diagnosed as 
acne/folliculitis, was not manifested in service, and is not 
shown to be related to service.  

4.  The veteran's bilateral hip disability is diagnosed as 
degenerative joint disease and bursitis, was not manifested 
in service (and arthritis was not manifested in the first 
postservice year), and is not shown to be related to service.
CONCLUSIONS OF LAW

1.  Service connection for hair loss, diagnosed as androgenic 
alopecia, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2005).

2.  Service connection a skin rash, diagnosed as 
acne/folliculitis, to include as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2005). 

3.  Service connection for a bilateral hip disability, 
diagnosed as bursitis and degenerative joint disease, 
including as due to an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The December 1999 SOC, June 2005 supplemental SOC (SSOC), and 
letters in August 1999 and March 2004, all provided at least 
some VCAA-type notice, i.e., of what the evidence showed, the 
criteria for establishing entitlement to service connection, 
and the bases for the denial of the claims.  The March 2004 
letter outlined the appellant's and VA's responsibilities in 
developing evidence to support the claims, advised him of 
what type of evidence would be pertinent to the claims, and 
advised him to identify evidence for VA to obtain.  The June 
2005 SSOC outlined the regulation implementing the VCAA, 
specifically including the provision that the claimant should 
submit any pertinent evidence in his possession. 

Complete content-complying notice was not provided prior to 
the initial adjudication; such would not have been possible, 
as that action preceded enactment of the VCAA.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that VA did not err in failing to provide VCAA 
notice prior to the initial adjudication in such 
circumstances.  See Pelegrini, supra.  Rather, the claimant 
is entitled to timely content-complying notice, and the 
opportunity to participate in the adjudicatory process after 
notice is given.  That has happened here, as explained above.  
The veteran has had opportunity to respond/supplement the 
record after notice was provided, and is not prejudiced by 
any notice timing deficiency.   

As to VA's duty to assist, records of VA and, to the extent 
possible, private treatment have been secured.  The veteran 
underwent VA examinations in October 2002 and in May 2005.  
He has not identified any further pertinent records that 
remain outstanding.  VA's duty to assist is met.   

II. Factual Background

The veteran's service medical records include reports of an 
enlistment examination and medical history that showed normal 
findings and no complaints or diagnoses with respect to the 
head, skin, and musculoskeletal system.  Hair loss was not 
noted in the service medical records.  In March 1980 the 
veteran was seen with a complaint of a cyst on his earlobe.  
This apparently resolved, as it was not noted in subsequent 
service medical records.  He was also seen (and treated) for 
skin complaints on his hand following burn and boxing 
injuries.  Examination and medical history reports dated in 
July 1979, May 1984, March 1987, and February 1992 noted 
normal findings and no related complaints or diagnoses.

January 1994 to July 1994 medical records from R. K. E., 
M.D., note acne.  In May 1996, a skin biopsy from his left 
hand resulted in a diagnosis of keratoacanthoma.  Records 
dated from November 1996 to March 1999 note that the veteran 
denied hair loss on numerous occasions, but twice reported 
occasional hair loss.  

In June 1999, the veteran underwent a VA Persian Gulf Veteran 
Assessment.  He indicated that he began to experience 
bilateral hip pain in June 1991.  He denied any injury to 
those areas.   He reported the onset of hair loss in July 
1991.  The hair loss began in an isolated area and the spread 
to a generalized thinning.  He also indicated that a rash 
(confined to his back) began in July 1991 and recurred 
periodically.  He reported substantial exposure to smoke from 
oil well fires in the Persian Gulf and passive exposure (and 
by skin contact) to diesel and/or other petrochemical fumes.  
Assessments included hair loss, rash (questionable acne), and 
arthralgias.  X-rays of the hips revealed minimal 
degenerative changes.

A record of treatment at a VA medical facility in July 1999 
reveals that the veteran sought a dermatology consultation 
for thinning hair and acne on his back.  The assessments were 
androgenetic alopecia and acne/folliculitis.

Statements from the veteran's wife dated in May and October 
2000 indicate that he has had cracking in several joints 
since he returned from Iraq.

On October 2002 VA examination the veteran reported the onset 
of bilateral hip pain in 1994.  He denied trauma.  His 
remaining history reiterated that previously reported.  The 
diagnoses included chronic bursitis of both hips, diffuse 
hair loss consistent with male pattern baldness, and rash on 
the back consistent with recurrent folliculitis.  The 
physician indicated that the veteran's hair loss was 
primarily determined by pre-disposition, and that the 
etiology of the folliculitis and bursitis were unknown.  The 
physician noted that none of these diagnoses met the 
definition of an undiagnosed illness and that the 
cause/etiology of some was unknown.

On VA examination in March 2005, joints examination resulted 
in a diagnosis of bilateral hip bursitis.  The examiner noted 
that X-rays revealed normal hips.  Skin examination produced 
diagnoses of alopecia and rash, beginning in July 1991.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
arthritis is manifested to a compensable degree in the first 
year following discharge from active duty, it may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but are 
not limited to, muscle pain, joint pain, neurologic signs or 
symptoms, and symptoms involving the respiratory system.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.

The veteran seeks service connection for these disabilities 
at least in part based on a theory that they are due to 
undiagnosed illness resulting from Persian Gulf service.  His 
military records reflect that he served in Southwest Asia 
during the Persian Gulf War, and is entitled to consideration 
of the presumptive provisions under 38 U.S.C.A. § 1117.  
However, since his claimed disorders of hair loss, skin rash, 
and bilateral hip pain have each been attributed to a 
diagnosed disability entity (androgenic alopecia, 
acne/folliculitis, and  degenerative joint disease and 
bursitis of the hips) they fall outside the scope of 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Addressing each claimed disability in turn, the veteran's 
hair loss, diagnosed as androgenic alopecia, was not 
manifested in service.  He gives a history (noted most 
recently by the March 2005 VA examiner) that the hair loss 
began manifesting itself in July 1991 (although there is no 
mention of hair loss in medical records prior to 1996).  
Regardless, July 1991 was after service, and there is no 
competent evidence that relates the hair loss to service or 
to any event therein.  The October 2002 VA examiner was the 
only physician to comment directly regarding the etiology of 
the disabilities at issue, and indicated that the causes of 
the disorders were unknown (except for hair loss, which is 
hereditary).  Consequently, the preponderance of the evidence 
is against the claim seeking service connection for hair 
loss.  

Regarding the skin disability for which service connection is 
now sought, such disability (a rash on the back that appears 
periodically), diagnosed as acne or folliculitis, was not 
manifested in service.  Acne was diagnosed by a private 
physician in 1994, then by VA in June/July 1999; and 
folliculitis was diagnosed by VA in July 1999.  Regardless of 
whether the diagnosis is acne or folliculitis, and whether is 
was diagnosed first in 1994 or in 1999, the initial diagnosis 
of the disability was years postservice, and there is no 
competent evidence (medical opinion) that relates the 
disability to service or to any event therein.  Accordingly, 
the preponderance of the evidence is against the claim, and 
it must be denied.
The veteran's service medical records are silent regarding 
complaints, treatment, or diagnosis of a hip disability.  
Postservice, there have been diagnoses of arthritis 
(degenerative disease) of the hips and bursitis.  The most 
recent VA examination reflects that X-rays of the hips were 
normal.  Regardless, arthritis of the hips was not manifested 
in the veteran's first postservice year (it appears to have 
been first noted on X-rays in June 1999), and the chronic 
disease presumptions afforded for arthritis do not apply.  
There is no competent evidence that relates any current 
arthritis of the hips to service.  Furthermore, bursitis of 
the hips does not appear to have been diagnosed prior to the 
October 2002 VA examination.  At that time the veteran gave a 
history of hip pains beginning in 1994.  That would still 
place the onset of hip disability years postservice, and the 
veteran has not submitted any competent evidence that relates 
hip bursitis to service.  Without competent evidence of a 
nexus between current hip disability and the veteran's 
service, service connection for a bilateral hip disability is 
not warranted.  

The veteran's belief that hair loss, skin rash, and bilateral 
hip pain may be related to service is not competent evidence, 
as he is a layperson, untrained in determining medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   


ORDER

Service connection for hair loss, diagnosed as androgenic 
alopecia, is denied.

Service connection for a skin rash on the back, diagnosed as 
acne/folliculitis is denied.

Service connection for a bilateral hip disability is denied.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


